DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	Applicant’s amendments, filed 8 July 2022, have been acknowledged.
	The amendment to the claims have been acknowledged wherein new claims 68-69 have been added.
	Currently, claims 1-2, 8-9, 11-16, 21-22, 24, 28-29, 32-35, 37-39, 43, 48-49, 52, 54, 56-57, 61, and 67-69 are pending and being further considered by the Examiner.
Response to Arguments
Argument:
	Applicant again argues that the prior art of Fink does not teach both “pores” and “perforations” of the contact layer 108 as perforations are intended to be a greater magnitude in diameter than pores or cells of the material forming the contact layer as recited in the Specification [0077] of the instant invention. The Applicant maintains this argument by also reciting that the structures of pores and perforations are different structures.
Response:
	The Examiner respectfully asserts that Applicant’s argument is unpersuasive. Pores are inherently perforations as they are understood to impart the same structure as “holes” as evidenced by the definitions of both pore and perforation by Vocabulary.com (see attached NPL).. Regarding the specific limitation of “a contact layer formed from a foam material having a plurality of pores”, the prior art of Fink affirms that the contact layer 108 of Fink has pores 108a (Fink- [Col 3, lines 45-53 & Col 4, lines 20-31]). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F. 2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the claim limitations of the “pores” and “perforations” are understood to be the same structure based on the broadest reasonable interpretation of the claimed invention. Furthermore, within the independent claim, there is no structural limitation to differentiate the claimed “pores” from “perforations” as they are structures which are part of the claimed contact layer.
	The Examiner suggests that limitations from the specification (Specification- [0056] & [0077]) be incorporated into the claims in order to structurally differentiate the pores from perforations as the Applicant has intended or new claims 68-69 be incorporated into the independent claim in order to provide structural difference between “pores” and “perforations” via the recitation of their respective sizes as discussed in the new claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15, 32, 34, 43, 48-49, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,227,000 B2 (Fink et al., hereinafter referred to as Fink), as evidenced by Globalspec.com (see attached NPL- page 3).
	In regards to Claim 1, Fink discloses a wound dressing (Abstract, a portable system for subatmospheric pressure therapy in connection with healing a surgical wound, includes a wound dressing) comprising:
	a contact layer 108 (wound contact layer 108) formed from a foam material (Col 3, lines 45-53 & Col 4, lines 20-31, wound contact layer 108 is formed of synthetic polymer fibers such as polyethylene (PE), polypropylene (PP), polytetrafluoroethylene (PTFE), Nylon, arimids, Kevlar, polyethylene terephthalate (PET) which are known to be foam materials, as evidenced by Globalspec.com- page 3) having a plurality of pores 108a (pores 108a), the contact layer 108 further comprising walls defining a plurality of perforations 108a (pores 108a, wherein pores and perforations are being interpreted to impart the same structure) (Col 3, Lines 37-38, wound contact layer 108 is substantially porous); and
	a debriding matrix 110 (packing member 110) comprising a polymer (Col 4, Lines 20-24, wound packing member 110 of wound dressing 102 may be made from foams, nonwoven composite fabrics, hydrogels, cellulosic fabrics, superabsorbent polymers, and combinations thereof) and at least one debriding agent (Col 4, Lines 57-64, the packing member 110 could be treated with medicaments, such as a flushing agent such as isotonic saline solution), wherein the debriding matrix 110 is operatively coupled with the contact layer 108 (Col 3, Lines 37-38, wound contact member 108 is substantially porous to permit exudes to pass from the wound bed “w’ through the wound contact member 108. Col 4, Lines 20-21, wound packing member 110 of wound dressing 102 is intended to absorb and transfer wound fluid and exudates. Further illustrated in Fig 1A, wherein the debriding matrix 110 and contact layer 108 directly interface).
	In regards to Claim 2, Fink discloses the invention as claimed above.
	Fink further discloses wherein one or more of the following are satisfied:
	the debriding matrix is a coating on at least a portion of a surface of the contact layer;
	at least a portion of the plurality of perforations are not covered with the debriding matrix;
	the debriding matrix is present in at least a portion of the plurality of perforations (Fig 1A, wherein the polymer 110, which contains the debriding matrix, directly contacts the plurality of perforations 108a);
	the debriding matrix is partially removable from the contact layer; and
	the debriding matrix has a thickness of 1.0 mm to 10 mm.
	In regards to Claim 15, Fink discloses the invention as claimed above.
	Fink further discloses wherein the polymer 110 is a polysaccharide, a protein, a vegetable gum, or a combination thereof (Col 4, Lines 20-25, wherein the wound packing member 110 may be made of cellulosic fabrics. Cellulose is a polysaccharide).
	In regards to Claim 32, Fink discloses the invention as claimed above.
	Fink further discloses a system for debriding a tissue site (Col 3, Lines 9-11, the portable subatmospheric pressure mechanism applies subatmospheric pressure to the wound to effectively remove wound fluids or exudates), comprising:
	a wound dressing 102 (wound dressing 102) of claim 1; and
	a cover 112 (wound covering member 112) adapted to form a sealed environment over the contact layer 108 and the tissue site “w” (Col 5, Lines 21-24, outer member or wound covering 112 encompasses the perimeter of the wound dressing 100 to surround wound bed “w” and to provide a liquid-tight seal around the perimeter “p” of the wound bed “w”).
	In regards to Claim 34, Fink discloses the invention as claimed above.
	Fink further discloses a method for debriding a tissue site (Abstract, exudates are collected from a wound bed), the method comprising:
	positioning the wound dressing 102 of claim 1 adjacent to the tissue site w (Col 3, Lines 35-37, wound contact member 108 is adapted to substantially conform to the topography of a wound bed “w”);
	positioning a cover 112 over the contact layer 108 (Col 5, Lines 21-22, outer member or wound covering 112 encompasses the perimeter of the wound dressing 100 to surround the wound bed “w”. Further illustrated in Fig 1);
	sealing the cover to tissue surrounding the tissue site to form a sealed environment enclosing the wound dressing (Col 5, Lines 22-24, wound covering 112 encompasses the perimeter of the wound dressing 100 to surround wound bed “w” and to provide a liquid-tight seal around the perimeter “p” of the wound bed “w”);
	fluidly coupling a negative-pressure source 118 to the wound dressing (Col 6, Lines 13-15, vacuum source or pump 118 may be a pump in which the moving part(s) draw exudates out of the wound bed “w” into the wound dressing 102 by creating areas or zones of decreased pressure); and
	supplying negative pressure to the wound dressing to draw tissue into the perforations to form nodules (Col 4-5, Lines 66-20, wherein packing member 110 may include a bead arrangement as disclosed in commonly assigned US Patent Publication No. 2007/0185463, the entire contents of which is incorporated herein for reference. The beads define spaces or passages therebetween to permit wound exudates to pass through passages. As the beads guide the tissue from the perforation and through the matrix 110, nodules form, as exudate tends to “clump”).
	In regards to Claim 43, Fink discloses the invention as claimed above.
	Fink further discloses one or more of the following:
	debriding at least a portion of debris on the nodules (Col 6, Lines 56-60, wound therapy system 100 further includes collection canister 132, which collects the exudates removed from the wound “w” during therapy through tubing 106);
	removing debris from a surface of the tissue site (Abstract, collecting exudates from the wound bed removed under the subatmospheric pressure);
	applying force to the tissue site through the perforations (Abstract, collecting exudates from the wound bed removed under the subatmospheric pressure. Negative pressure is a force); and
	debriding the nodules (Col 6, Lines 56-60, wound therapy system 100 further includes collection canister 132, which collects the exudates removed from the wound “w” during therapy through tubing 106).	In regards to Claim 48, Fink discloses the invention as claimed above.
	Fink further discloses channeling negative pressure through the plurality of perforations 108a of the contact layer 108 to generate concentrated stresses in tissue adjacent to the plurality of perforations (Col 6, Lines 14-20, vacuum source or pump 118 draws exudates out of the wound bed “w” into the wound dressing 102 by creating areas or zones of decreased pressure e.g., vacuum zones with the wound dressing 100. This area of decreased pressure preferably communicates with the wound bed “w” to facilitate removal of the fluids therefrom and into the absorbent or non-absorbent packing member 110).
	In regards to Claim 49, Fink discloses the invention as claimed above.
	Fink further discloses distributing negative pressure to the tissue site through the contact layer (Col 6, Lines 14-20, vacuum source or pump 118 draws exudates out of the wound bed “w” into the wound dressing 102 by creating areas or zones of decreased pressure e.g., vacuum zones with the wound dressing 100. This area of decreased pressure preferably communicates with the wound bed “w” to facilitate removal of the fluids therefrom and into the absorbent or non-absorbent packing member 110).
	In regards to Claim 67, Fink discloses a wound dressing kit (Abstract, a portable system for subatmospheric pressure therapy in connection with healing a surgical wound, includes a wound dressing) comprising:
	a contact layer 108 (wound contact layer 108) formed from a foam material (Col 3, lines 45-53 & Col 4, lines 20-31, wound contact layer 108 is formed of synthetic polymer fibers such as polyethylene (PE), polypropylene (PP), polytetrafluoroethylene (PTFE), Nylon, arimids, Kevlar, polyethylene terephthalate (PET) which are known to be foam materials, as evidenced by Globalspec.com- page 3) having a plurality of pores 108a (pores 108a), the contact layer contact layer 108 (wound contact layer 108) further comprising walls defining a plurality of perforations 108a (pores 108) (Col 3, Lines 37-38, wound contact layer 108 is substantially porous); and
	a debriding matrix 110 (packing member 110) comprising a polymer (Col 4, Lines 20-24, wound packing member 110 of wound dressing 102 may be made from foams, nonwoven composite fabrics, hydrogels, cellulosic fabrics, superabsorbent polymers, and combinations thereof) and at least one debriding agent (Col 4, Lines 57-64, the packing member 110 could be treated with medicaments, such as a flushing agent such as isotonic saline solution);
	wherein the contact layer 108 and the debriding matrix 110 are separate or together (Col 3, Lines 37-38, wound contact member 108 is substantially porous to permit exudes to pass from the wound bed “w’ through the wound contact member 108. Col 4, Lines 20-21, wound packing member 110 of wound dressing 102 is intended to absorb and transfer wound fluid and exudates. Further illustrated in Fig 1A, wherein the debriding matrix 110 and contact layer 108 directly interface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink).
	In regards to Claim 28, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	wherein the walls of the perforations have a substantially smooth surface between the surface between a first surface of the contact layer and a second surface of the contact layer.
	However, Fink further discloses a contact layer 108 being of a configuration which “allows fluid and exudates to flow uninhibited through wound contact member 108 with minimal “sticking” of wound contact member 108 to the wound bed “w” while maintaining proper moisture balance” (Col 3, Lines 45-52) for the purpose of improving wound healing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the walls of the perforations, as disclosed by Fink, to have a substantially smooth surface between a first surface of a contact layer and a second surface of the contact layer, in order to minimize the exudate concentration around the wound, as a rougher surface is more prone to becoming clogged with exudate buildup.

Claims 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2015/0079196 A1 (Chakravarthy et al., hereinafter referred to as Chakravarthy).
In regards to Claim 8, Fink discloses the invention as claimed above.
Fink does not further disclose:
wherein the debriding matrix is in the form of a film.
Chakravarthy teaches an analogous wound dressing (Title, Wound Dressing Containing Polysaccharides), further teaching an analogous debriding matrix 30 (polysaccharide layer 30) (Paragraph 0002, the use of polysaccharides or sugars in liquid form has benefits including sloughing of necrotic tissue (and therefore debriding)) is in the form of a film (Paragraph 0019, the composition can be laminated to substrates of various types, for example, polyurethane foams, or super absorbent polymer films or papers) for the purpose of allowing additional convenience in delivering the active agent (Paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding matrix, as disclosed by Fink, to be in the form of a film, as taught by Chakravarthy, in order to allow additional convenience in delivering the active agent (Paragraph 0019).
In regards to Claim 9, Fink discloses the invention as claimed above.
Fink does not further disclose:
wherein at least 10% of the debriding matrix is soluble in an aqueous solution having a pH from 2 to 10.
Chakravarthy teaches an analogous wound dressing (Title, Wound Dressing Containing Polysaccharides), further teaching at least 10% of an analogous debriding matrix 30 (polysaccharide layer 30) (Paragraph 0002, the use of polysaccharides or sugars in liquid form has benefits including sloughing of necrotic tissue (and therefore debriding)) is soluble in an aqueous solution having a pH from 2 to 10 (Paragraph 0022, the ratio of the polysaccharide components in the polysaccharide layer may vary depending upon the desired viscosity. In particular, embodiments of the invention may include less than 50% by weight of honey and more than 50% by weight of solid cane sugar. The resulting polysaccharide layer may be composed of a solid, a liquid, a gel or a free-flowing particulate material. Paragraph 0011, honey debrides via osmotic pressure, and its acidity that is well known tends to denature. It is known to one of ordinary skill in the art that honey has a pH between 2 to 10) for the purpose of debridement via osmotic pressure (Paragraph 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding matrix, as disclosed by Fink, to have at least 10% of it be soluble in an aqueous solution having a pH from 2 to 10, as taught by Chakravarthy, in order to use honey, which is known to debride wounds via osmotic pressure (Chakravarthy, Paragraph 0011).
In regards to Claim 12, Fink discloses the invention as claimed above.
Fink does not further disclose:
wherein the debriding agent is active at a pH of 2 to 12.
Chakravarthy teaches an analogous wound dressing (Title, Wound Dressing Containing Polysaccharides), further teaching wherein the debriding agent (honey) (Paragraph 0022, wherein the debriding matrix 30 is composed of honey and solid cane sugar; the honey is the debriding agent. Paragraph 0011, honey debrides via osmotic pressure, and its acidity that is well known tends to denature) is active at a pH of 2 to 12 (Paragraph 0022, the ratio of the polysaccharide components in the polysaccharide layer may vary depending upon the desired viscosity. In particular, embodiments of the invention may include less than 50% by weight of honey and more than 50% by weight of solid cane sugar. The resulting polysaccharide layer may be composed of a solid, a liquid, a gel or a free-flowing particulate material. Paragraph 0011, honey debrides via osmotic pressure, and its acidity that is well known tends to denature. It is known to one of ordinary skill in the art that honey has a pH between 2 to 12) for the purpose of debridement via osmotic pressure (Paragraph 0011) while providing acidity that is well known to denature MMPs that lead to wound chronicity (Paragraph 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding agent, as disclosed by Fink, to be active at a pH of 2 to 12, as taught by Chakravarthy, in order to debride necrotic tissue via osmotic pressure, while providing acidity that is well known to denature MMPs that lead to wound chronicity (Chakravarthy, Paragraph 0011).

	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 4,906,240 (Reed et al., hereinafter referred to as Reed).
	In regards to Claim 11, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	wherein the debriding matrix comprises perforations.
	Reed teaches an analogous wound dressing (Abstract, a sheet-form material suitable as wound dressing), further teaching an analogous debriding matrix 12 (absorbent porous sheet 12) comprises perforations 22 (openings 22) (Col 4, Lines 51-53, openings 22 in bottom face 20 are formed by macropores 14 that extend to the surface of sheet 12) for the purpose of controlling the rate of exudate uptake (Col 1, Lines 31-40, wherein too much uptake results in a “dry” wound, which is suboptimal for healing. Too little uptake creates an excess “pool” of material which may subsequently leak thus soiling clothing and bed linen, and breaching any barrier to bacterial infection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding matrix, as disclosed by Fink, to comprise perforations, as taught by Reed, in order to control the rate of exudate to optimize wound healing (Reed, Col 1, Lines 31-40).

	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2013/0045196 A1 (Shi et al., hereinafter referred to as Shi).
	In regards to Claim 13, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	wherein the debriding agent is present in the debriding matrix in 0.25 USP units to 1000 USP units.
	Shi teaches an analogous debriding matrix (Title, Enzymatic wound debriding compositions with enhanced enzymatic activity), further teaching an analogous debriding agent (Trypsin) (Paragraph 0091, another suitable proteolytic enzyme for wound debridement is the serine protease trypsin) is present in an analogous debriding matrix (hydrophilic polyols) in 0.25 USP units to 1000 USP units (Paragraph 0092, the potency of trypsin in compositions can vary from about 90 to about 60,000 USP trypsin units per gram of product) for the purpose of varying the potency of trypsin (Paragraph 0092).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding agent, as disclosed by Fink, to be present in the debriding matrix in 0.25 USP units to 1000 USP units, as taught by Shi, in order to vary the potency of trypsin (Shi, Paragraph 0092) for changing the effective level of wound debridement. 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding agent to be present in the debriding matrix in 0.25 USP units to 1000 USP units, as taught by Shi, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In regards to Claim 14, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	wherein the debriding agent is selected from the group consisting of papain, streptokinase, streptodornase, trypsin, collagenase, fibrinolysin, fibrinolysin with deoxynuclease, bromelain and a combination thereof.
	Shi teaches an analogous debriding agent (Title, Enzymatic wound debriding compositions with enhanced enzymatic activity), further teaching the debriding agent is selected from the group consisting of papain (Paragraph 0015, in one embodiment, the cysteine protease is papain), streptokinase, streptodornase, trypsin (Paragraph 0015, in one embodiment, the serine protease is trypsin), collagenase (Paragraph 0015, in one embodiment the metalloprotease is collagenase), fibrinolysin, fibrinolysin with deoxynuclease, bromelain (Paragraph 0005, topical compositions containing proteolytic enzymes such as bromelain) for the purpose of removing non-viable, necrotic tissue in the wound area (Paragraph 0005) by digesting collagen (Paragraph 0121-0122).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding agent, as disclosed by Fink, to have a debriding agent selected from the group consisting of papain, streptokinase, streptodornase, trypsin, collagenase, fibrinolysin, fibrinolysin with deoxynuclease, bromelain and a combination thereof, as taught by Shi, in order to remove non-viable, necrotic tissue in the wound area (Shi, Paragraph 0005) by digesting collagen (Shi, Paragraph 0121-0122).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2019/0328824 A1 (Radisic et al., hereinafter referred to as Radisic).
	In regards to Claim 16, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	the debriding matrix further comprises a drying agent selected from the group consisting of silica gel, magnesium aluminum silicate, calcium oxide, calcium sulfate, a sulfonate and a combination thereof; a thickening agent selected from the group consisting of glycerol, glycerin, a carbomer, polyethylene glycol and a combination thereof; and/or oxidized regenerated cellulose (ORC).
	Radisic teaches an analogous debriding matrix (Abstract, a composition and pharmaceutical formulation including a peptide immobilized in a hydrogel) further comprises a drying agent selected from the group consisting of silica gel (Paragraph 0143, the pharmaceutical formulations further comprise at least one excipient, such as a water-soluble polymer, a surfactant, and/or another enhancer such as pharmaceutically acceptable excipient. Non-limiting examples include silica gel. Silica gel is well known to be a drying agent), magnesium aluminum silicate, calcium oxide, calcium sulfate, a sulfonate and a combination thereof for the purpose of being an excipient for the pharmaceutical formulation (Paragraph 0143), such that the formulation may be more viscous (Paragraph 0158, wherein silicones are listed as a binding material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding matrix, as disclosed by Fink, to comprise a drying agent, as taught by Radisic, in order to be a excipient for the debriding matrix, such that the matrix may be more viscous (Radisic, Paragraphs 0143, 0158).

	Claim 16 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2018/0310566 A1 (Sawyer et al., hereinafter referred to as Sawyer).
	In regards to Claim 16, Fink discloses the invention as claimed above.
	Fink does not further disclose: 
	the debriding matrix further comprises a drying agent selected from the group consisting of silica gel, magnesium aluminum silicate, calcium oxide, calcium sulfate, a sulfonate and a combination thereof; a thickening agent selected from the group consisting of glycerol, glycerin, a carbomer, polyethylene glycol and a combination thereof; and/or oxidized regenerated cellulose (ORC).
	Sawyer teaches an analogous debriding matrix (Abstract, the composition may further comprise a hydrogel and a benefit agent), further teaching a thickening agent selected from the group consisting of glycerol, glycerin, a carbomer, polyethylene glycol, and a combination thereof (Paragraph 0109, thickening agents include glycerol) for the purpose of gelling the hydrogel such that a satisfactory yield point and viscosity is defined (Paragraph 0112).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debriding matrix, as disclosed by Fink, to include a thickening agent, as taught by Sawyer, in order to further gel the debriding matrix such that a satisfactory yield point and viscosity is defined (Sawyer, Paragraph 0112).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2003/0108587 A1 (Orgill et al., hereinafter referred to as Orgill).
	In regards to Claim 21, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	wherein the plurality of perforations have an average diameter of 5.0 mm to 20 mm.
	Orgill teaches an analogous wound dressing (Abstract, Methods and devices for transmitting micromechanical forces locally to induce surface convolutions into tissues on the millimeter to micron scale for promoting wound healing), further teaching an analogous contact layer (Elastic sheet, paragraph 0036), wherein the plurality of perforations have an average diameter of 5.0 mm to 20 mm (Paragraph 0036, an elastic sheet containing small (less than 1 cm diameter and preferably less than 2 mm) pores can be affixed to the wound (e.g. using a surface coating of molecules that medicate ECM or cell adhesion)) for the purpose of applying a vacuum stretch to the exposed portions of the wound through the open pores of the sheet. This allows site-specific stretching and can optimize concentrations of stresses (Paragraph 0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the perforations, as disclosed by Fink, to have an average diameter of 5.0 mm to 20 mm, as taught by Orgill, in order to apply a vacuum stretch to the exposed portions of the wound through the open pores of the sheet. This allows site-specific stretching and can optimize concentrations of stresses (Orgill, Paragraph 0036).

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 5,167,613 (Karami et al., hereinafter referred to as Karami).
	In regards to Claim 22, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	wherein the plurality of perforations are present in an array comprising two or more parallel rows.
	Karami teaches an analogous wound dressing (Title, Composite Vented Wound Dressing), further teaching wherein the plurality of perforations 18 (slits 18) are present in an array comprising two or more parallel rows (Col 3, Lines 30-33, at least a portion of the repeating areas of no adhesive have slits extending through the thickness thereof. Col 5, Lines 5-7, preferably the non-adhesive areas are arranged in a geometric pattern, e.g. in aligned rows. Further illustrated in Fig 1) for the purpose of maximizing adhesion while still allowing transfer of wound fluids through the sheet unimpeded (Col 3, Lines 30-35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of perforations, as disclosed by Fink, to be arranged in an array comprising two or more parallel rows, as taught by Karami, in order to maximize adhesion while still allowing transfer of wound fluids through the sheet unimpeded (Karami, Col 3, Lines 30-35).

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 4,846,813 (Raley) and US 5,782,787 (Webster).
	In regards to Claim 24, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	wherein at least a portion of the perforations have a depth less than a thickness of the contact layer, and wherein the contact layer has a thickness of 5.0 mm to 20 mm.
	Raley teaches an analogous wound dressing (Title, Self-sealing fluid absorbent article), further teaching wherein a portion of analogous perforations 14 (tapered passages 14) have a depth less than a thickness of an analogous contact layer 12 (absorbent web 12) (Col 4, Lines 20-25, the topsheet’s apex is disposed in an interior portion of the absorbent web) for the purpose of using surface tension for fluid to enter the tapered passages, but closes after the absorbent web 12 swells with fluid, thereby retaining the fluid (Col 4, Lines 25-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the perforations as disclosed by Fink to have a depth less than a thickness of the contact layer, as taught by Raley, in order to draw fluid and exudate into the tapered passages, and then close after the contact layer swells with fluid (Raley, Col 4, Lines 25-31).
	Fink in view of Raley does not further disclose:
	wherein the contact layer has a thickness of 5.0 mm to 20 mm.	
	Webster teaches an analogous wound dressing (Title, Moisture-Responsive Absorbent Wound Dressing), further teaching an analogous contact layer 3 (polymer foam layer 3) having a thickness of 0.5 mm to 20 mm (Col 3, Lines 65-68, suitable hydrophilic foam absorbent layers have a thickness of 0.5 mm to 20 mm, more suitably 0.8 mm to 12 mm and preferably 1 mm to 8 mm) for the purpose of being appropriately sized to optimally absorb exudate (Col 3, Lines 25-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the contact layer as disclosed by Fink in view of Raley to have a thickness of 5.0 mm to 20 mm, as taught by Webster, in order to be appropriately sized to optimally absorb exudate (Webster, Col 3, Lines 25-30).

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2005/0228329 A1 (Boehringer et al., hereinafter referred to as Boehringer) and US 2016/0120706 A1 (Collinson et al., hereinafter referred to as Collinson).
	In regards to Claim 29, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	wherein the contact layer has a void space percentage of 40% to 75% and is formed from a compressed foam, a felted foam, a 3D spacer fabric, a thermoplastic elastomer or a thermoplastic polyurethane.
	Boehringer teaches an analogous wound dressing (Abstract, A therapeutic device for promoting the healing of a wound in a mammal), further teaching an analogous contact layer 320 (contact surface 320) has a void space 330 (dimple voids 330) percentage of 40% to 75% (Paragraph 0046, more preferably, the total dimple void area comprises at least about 50% of the total dressing area) for the purpose of promoting tissue growth by providing void volume for the subsequent tissue growth within the discontinuities (Paragraph 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the contact layer, as disclosed by Fink, to have a void space, as taught by Boehringer, in order to promote tissue growth by providing void volume for the subsequent tissue growth within the discontinuities (Boehringer, Paragraph 0028).
	Fink in view of Boehringer does not further disclose:
	wherein the contact layer is formed from a compressed foam, a felted foam, a 3D spacer fabric, a thermoplastic elastomer or a thermoplastic polyurethane.
	Collinson teaches an analogous wound dressing (Abstract, sealing compositions for negative pressure treatment systems), further teaching an analogous contact layer 3450 (transmission layer 3450) is formed from a compressed foam, a felted foam, a 3D spacer fabric, a thermoplastic elastomer or a thermoplastic polyurethane (Paragraph 0383-0384, the transmission layer 3450 may comprise a porous material or 3D fabric. In some embodiments, the transmission layer 3450 can have a 3D polyester spacer fabric) for the purpose of allowing passage of fluids therethrough away from the wound site and into the upper layers of the dressing (Paragraph 0383).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the contact layer, as disclosed by Fink in view of Boehringer, to be made of a 3D spacer fabric, as taught by Collinson, in order to allow passage of fluids therethrough away from the wound site and into the upper layers of the dressing (Collinson, Paragraph 0383).

	Claims 33, 35, 37, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 8,529,548 B2 (Blott et al., hereinafter referred to as Blott).
	In regards to Claim 33, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	comprising a fluid source adapted to be fluidly coupled to the wound dressing.
	Blott teaches an analogous system for debriding tissue (Abstract, the apparatus and method include one or more of the following: simultaneous aspiration and irrigation of the wound), further teaching a fluid source 12 (fluid reservoir 12) coupled to an analogous wound dressing 2 (wound dressing 2) (Fig 1, wherein fluid reservoir 12 is fluidly coupled to the wound dressing 2) for the purpose of irrigating physiologically active components from the cells or tissue in therapeutically active amounts to promote wound healing (Col 61, Lines 5-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debridement system as disclosed by Fink to include a fluid source to be fluidly coupled to the wound dressing, as taught by Blott, in order to irrigate physiologically active components from the cells or tissue in therapeutically active amounts to promote wound healing (Blott, Col 61, Lines 5-10).
	In regards to Claim 35, Fink discloses the method as claimed above.
	Fink does not further disclose:
	dissolving at least a portion of the debriding matrix at the tissue site and positioning a filler over the contact layer.
	Blott teaches an analogous method for debriding tissue (Abstract, an apparatus and method for aspirating, irrigating and/or cleansing wounds is provided), further teaching dissolving at least a portion of an analogous debriding matrix (Col 6, Lines 10-12, a biodegradable scaffold is located under the backing layer and configured to be placed in contact with a wound bed. Col 42, Lines 43-45, a particular advantage is that it is unnecessary to remove this granulation tissue in-growth on dressing change, as the scaffold is left between the wound film dressing and the wound bed to biodegrade. Because the scaffold biodegrades, it dissolves) and positioning a filler 48 (wound filler 48) over the contact layer (Col 19, Lines 29-33, it may be desirable that the interior of the wound dressing conform to the scaffold and/or wound bed, even for a wound in a highly exuding state. Accordingly, one form of the dressing is provided with a wound filler under the backing layer. Therefore, the filler is over the contact layer, as it is a middle layer) for the purpose of encouraging the growth of granulation tissue in the scaffold, in regards to the scaffold (Col 42, Lines 34-36) and providing a more comfortable dressing, in regards to the filler (Col 19, Lines 25-28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as disclosed by Fink to further comprise dissolving at least a portion of the debriding matrix at the tissue site and positioning a filler over the contact layer, as taught by Blott, in order to encourage the growth of granulation tissue in the debriding matrix (Blott, Col 42, Lines 34-36) and providing a more comfortable dressing (Blott, Col 19, Lines 25-28).
	In regards to Claim 37, Fink in view of Blott discloses the method as claimed above.
	Fink in view of Blott further discloses and contacting a top of the nodules to limit a height in the nodules (Blott, Col 61, Lines 60-63, the wound dressing is provided with wound filler under a circular backing layer 42. Col 61, Lines 55-59, there is an outlet pipe which passes through and/or under the backing layer. Further illustrated in Fig 3b, the wound filler 48 is directly below the backing layer 42. Therefore, a top of the formed nodules as disclosed by Fink above lies wound filler 48, which is the maximum height of the wound dressing. The nodules are thus limited in height by the backing layer) for the purpose of aspirating exudate from the wound without preventing passage or clotting the system (Blott, Col 17, Lines 61-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to contact a top of the nodules, as disclosed by Fink in view of Blott, in order to enable the aspiration of exudate from the wound without preventing passage or clotting the system (Blott, Col 17, Lines 61-65).
	Fink in view of Blott does not further disclose:
	drawing portions of the filler into the plurality of perforations of the contact layer to form boss.	However, Fink in view of Blott further teaches “The filler of the apparatus can conveniently be an expandable or contactible module which is the means to apply stress to the wound bed. In this type of layout, the wound filler will usualy have to be firmly adhered or otherwise releasably attached to the skin around the wound” (Blott, Col 20, Lines 17-32) and “the wound filler 48 is defined by a membrane 49 which is filled with a fluid, here air or nitrogen, that urges it to the wound shape” (Blott, Col 61, Lines 60-65) for the purpose of applying stress to the wound bed and urging the wound dressing towards the scaffold and wound bed (Blott, Col 20, Lines 17-32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filler, as disclosed by Fink in view of Blott, to be drawn into the plurality of perforations to form bosses, as taught by Fink in view of Blott, in order to apply stress to the wound bed and urge the wound dressing towards the scaffold and wound bed (Blott, Col 20, Lines 17-32) such that the negative pressure efficiently draws out exudates. 
	In regards to Claim 54, Fink discloses the method as claimed above.
	Fink does not further disclose:
	further comprising fluidly coupling a solution source to the sealed environment and supplying fluid from the solution source to the sealed environment.
	Blott teaches an analogous method for tissue debridement (Abstract, the apparatus and method include one or more of the following: simultaneous aspiration and irrigation of the wound), further teaching fluidly coupling a solution source 12 (fluid reservoir 12) to the sealed environment (Fig 1, wherein fluid reservoir 12 is fluidly coupled to the wound dressing 2. Col 5, Lines 52-55, having a backing layer which is capable of forming a relative fluid-tight seal or closure over a wound and at least one inlet pipe for connection to a fluid supply tube) and supplying fluid from the solution source 12 to the sealed environment (Col 7, Lines 22-25, irrigant and/or nutrient medium for the cells or tissue is often fed through the containers of the cell or tissue components and thence to the wound dressing) for the purpose of irrigating physiologically active components from the cells or tissue in therapeutically active amounts to promote wound healing (Col 61, Lines 5-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the debridement method as disclosed by Fink to include fluidly coupling a solution source to the sealed environment and supplying fluid from the solution source to the sealed environment, as taught by Blott, in order to irrigate physiologically active components from the cells or tissue in therapeutically active amounts to promote wound healing (Blott, Col 61, Lines 5-10).

	Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2016/0166744 A1 (Hartwell) and US 2007/0185463 A1 (Mulligan).
	In regards to Claim 38, Fink discloses the invention as claimed above.
	Fink further discloses wherein the contact layer has a first thickness at ambient pressure (The contact layer 108 is material, and thus has a thickness at ambient pressure).
	Fink does not further disclose:
	compressing the contact layer to a second thickness that is less than the first thickness; and
	forming nodules with a height no greater than the second thickness.
	Hartwell teaches an analogous method for debridement (Abstract, wound packing material, suitable for use in negative pressure wound therapy), further teaching compressing an analogous contact layer 110 (bottom layer 110) having a second thickness that is less than the first thickness (Paragraph 0007, the wound cavity, enclosed by the drape and tissue, contracts under the force of atmospheric pressure and compresses the packing material visibly) for the purpose of being made with porous foam packing material, such that the wound packing material mechanically supports the tissue to which it is applied and also allows the free flow of fluids away from the site when a vacuum is applied (Paragraph 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as disclosed by Fink to have a second thickness upon being compressed, as taught by Hartwell, in order to use wound packing material which mechanically supports the tissue to which it is applied and also allows the free flow of fluids away from the site when a vacuum is applied (Hartwell, Paragraph 0007).
	Fink in view of Hartwell does not explicitly further disclose:
	forming nodules with a height no greater than the second thickness.
	However, Fink in view of Hartwell further discloses “a porosity in the range of 10-1000 micrometers has been found beneficial” (Fink, Col 5, Lines 11-13) for the purpose of being beneficial in stimulating cell proliferation and in allowing fluid and air to be evacuated from the wound (Fink Col 5, Lines 3-15) and “the bottom portion may be 5-20 mm thick” (Hartwell, Paragraph 0077) for the purpose of being adequate to protect the wound cover and assist in fluid flow (Hartwell, Paragraph 0171).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nodules as disclosed by Fink in view of Hartwell to form nodules with a height no greater than the second thickness, as taught by Fink in view of Hartwell, in order to have a porosity in the range of 10-1000 micrometers and have a contact layer 5-20 mm thick, maximizing cell stimulation (Fink, Col 5, Lines 3-15) and fluid flow (Hartwell, Paragraph 0077).
	In regards to Claim 39, Fink in view of Hartwell discloses the invention as claimed above.
	Fink in view of Hartwell further discloses wherein the first thickness is 6 mm to 10 mm (Hartwell, Paragraph 0077, the bottom portion may be 5-20 mm thick) and the second thickness is 2 mm to 4 mm (Hartwell, Paragraph 0018, typically reticulated polyurethane foam of very high free internal volume, e.g. 80% or higher, preferably 90% or higher free internal volume. Because the bottom portion is capable of compressing up to 90% or higher, its thickness may be from 2 mm to 4 mm) for the purpose of using polyurethane foam, which is suitable for its open porous structure, allows transmission of negative pressure to the wound bed, and is of sufficient mechanical strength to prevent the negative pressure from substantially collapsing the structure of the foam (Hartwell, Paragraph 0018).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second thicknesses as disclosed by Fink in view of Hartwell, to be 6 mm to 10 mm thick, and 2 mm to 4 mm thick, respectively, as taught by Hartwell, in order to use polyurethane foam, which is suitable for its open porous structure, allows transmission of negative pressure to the wound bed, and is of sufficient mechanical strength to prevent the negative pressure from substantially collapsing the structure of the foam (Hartwell, Paragraph 0018).

	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2017/0231823 A1 (Zawoy et al., hereinafter referred to as Zawoy).
	In regards to Claim 52, Fink discloses the invention as claimed above.
	Fink does not further disclose:
	venting the sealed environment, wherein venting the sealed environment comprises maintaining the sealed environment at about ambient pressure for at least one minute.
	Zawoy teaches an analogous method for wound debridement (Abstract, the system is capable of applying pressure while absorbing bodily fluids away from the wound or skin), further teaching venting the sealed environment, wherein venting the sealed environment comprises maintaining the sealed environment at about ambient pressure (Paragraph 0025, in some embodiments the dermal adhesive contains a pressure relief valve to prevent excessive wound pressures and/or a filtered gas vent to enable venting of wound gasses) for the purpose of preventing excessive wound pressures on the skin or wound (Paragraph 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as disclosed by Fink to further include venting the sealed environment, as taught by Zawoy, in order to prevent excessive wound pressures on the skin or wound, as well as enable the venting of wound gasses (Paragraph 0025).
	Fink in view of Zawoy does not further explicitly disclose:
	venting the sealed environment, for at least one minute.
	However, Fink in view of Zawoy teaches “venting to prevent excessive wound pressures on the skin or wound” (Zawoy, Paragraph 0025). As the flow rate of various wound gasses or the de-pressurization of the sealed environment may differ depending on each individual application of the wound dressing, the recitation of “for at least one minute” is a result effective variable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fink in view of Zawoy to vent for at least one minute as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 8,529,548 B2 (Blott) and further in view of US 5,636,643 (Argenta et al., hereinafter referred to as Argenta).
	In regards to Claim 56, Fink in view of Blott discloses the method as claimed above.
	Fink in view of Blott further discloses supplying fluid to the sealed environment further comprises dwelling the fluid in the sealed environment (Blott, Col 7, Lines 22-25, irrigant and/or nutrient medium for the cells or tissue is often fed through the containers of the cell or tissue components and thence to the wound dressing. The fluid therefore dwells in the sealed environment for a time) for the purpose of cleaning wounds of materials that are deleterious to wound healing by diluting and moving wound exudate (Blott, Col 2, Lines 33-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as disclosed by Fink in view of Blott to dwell the fluid in the sealed environment, as taught by Blott, in order to provide irrigant, which cleanses wounds of materials that are deleterious to wound healing by diluting and moving wound exudate (Blott, Col 2, Lines 33-36).
	Fink in view of Blott does not further disclose:
	dwelling the fluid in the sealed environment for 5 minutes.
	Argenta teaches an analogous method for debridement (Title, Wound treatment employing reduced pressure), further teaching supplying fluid to an analogous sealed environment further comprises dwelling the fluid in the sealed environment for 5 minutes (Col 18, Lines 57-60, cyclic application of reduced pressure was conducted according to an application of 5 minutes of suction followed by 5 minutes of no suction) for the purpose of being more effective and producing less discomfort for patients than a continuous application (Col 18, Lines 54-56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of supplying fluid into the wound dressing, as disclosed by Fink in view of Blott, to dwell for 5 minutes, as taught by Argenta, in order to be more effective at promoting wound healing and producing less discomfort for patients than a continuous application (Argenta, Col 18, Lines 54-56).

	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 8,529,548 B2 (Blott) and further in view of US 2020/0101208 A1 (Freedman et al., hereinafter referred to as Freedman).
	In regards to Claim 57, Fink in view of Blott discloses the invention as claimed above.
	Fink in view of Blott does not further disclose:
	further comprising micro-floating the contact layer within the sealed environment in response to supplying fluid to the sealed environment.
	Freedman teaches an analogous method for debridement (Title, Mechanical wound therapy for sub-atmospheric wound care system), further teaching an analogous contact layer 117 (ventral layer 117) (Paragraph 0075, ventral layer 117 is the layer that is most ventral, that is, closest to the wound) micro-floats within the sealed environment (Paragraph 0075, in other specialized embodiments, the ventral surface of ventral layer 117 may be configured to have a very slick (low coefficient of friction, nonstick) surface which can be made devoid of pores or other points of attachment for microbes, especially those most likely to form bio-films. This embodiment tends to reduce adhesion of the dressing to the underlying tissues, ideal for when the dressing is placed over skin grafts or other tenuous tissues) in response to supplying fluid to the sealed environment (Paragraph 0011, irrigant is typically delivered to the periphery of the wound) for the purpose of preventing the creation and buildup of bio-films, which are ideal for skin grafts or other tenuous tissues (Paragraph 0075).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as disclosed by Fink in view of Blott to further comprise micro-floating the contact layer, as taught by Freeman, in order to prevent the creation and buildup of bio-films, which are ideal for skin grafts or other tenuous tissues (Freeman, Paragraph 0075).

	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 2020/0101208 A1 (Freedman).
	In regards to Claim 61, Fink discloses the method as disclosed above.
	Fink does not further disclose:
	further comprising using a sharp debridement process to remove at least a portion of the debris.
	Freeman teaches an analogous method for debridement (Title, Mechanical wound therapy for sub-atmospheric wound care system), further teaching using a sharp debridement process to remove at least a portion of the debris (Paragraph 0166, at least some embodiments of the system are suitable for serving as a bridge dressing, to be used at the first or early surgical debridement procedures. Paragraph 0167, this bridge dressing is often used in situations where the surgeon or care provider feels the wound requires serial sharp debridement and irrigation) for the purpose of treating particularly dirty or otherwise challenging wounds, in which serial surgical irrigation and debridement procedures are deemed necessary (Paragraph 0166).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as disclosed by Fink to use a sharp debridement process to remove at least a portion of the debris, as taught by Freeman, in order to clean particularly dirty or otherwise challenging wounds prior to gross surgical decontamination (Freeman, Paragraph 0166). 

	Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,227,000 B2 (Fink) in view of US 4897081 A (Poirier).
	In regards to claim 68, Fink discloses the invention as disclosed in claim 1 as discussed above. 
	Fink does not further disclose:
	wherein each of the plurality of pores has a pore size between about 400 microns and about 600 microns.
	Poirier teaches an analogous dressing (Abstract, PAD 20) with an analogous material layer (bed 32) having a plurality of pores has pore size between 400 microns and about 600 microns ([Col 4, lines 8-12]- “The biomaterial of the second stage has pores of about 400 to 800 microns in size, large enough to allow penetration and viability of cells such as fibroblasts which displace body fluids from these pores and synthesize collagen.”), providing for a large size of pores for better displacement of body fluids from said pores of the material (Poirier- [Col 4, lines 8-12]). A person of ordinary skill would recognize that the taught range of pore sizes overlaps with the claimed range such that the size of the pores may be optimized to specifically be within the range as claimed (see MPEP 2144.05 for reference regarding ranges), without hindering the functionality of the pores of the material layer. Fink and Poirier are analogous because they both teach dressings having a material layer comprising pores.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pore size of the dressing of Fink to be optimized to have a pore size between about 400 microns and about 600 microns, providing for a large pore size allowing body fluids to be displaced through said plurality of pores (Poirier- [Col 4, lines 4-12]).
In regards to claim 69, Fink discloses the invention as disclosed in claim 1 as discussed above. 
	Fink does not further disclose:
	Wherein an effective diameter of each of the perforations is an order of magnitude larger than an effective diameter of each of the pores.
	Poirier teaches an analogous dressing (Abstract, PAD 20) with an analogous material layer (bed 32) having a plurality of perforations (porous bed 32 having pores at stage 40 of the material) and pores (porous bed 32 having pores at stage 34 of the material, wherein the pores at each stage 34,40 are understood to read as both perforation and pores of the different parts or stages of bed 32 material) wherein an effective diameter of each of the perforations (pores at second stage 40 of bed 32, [Col 4, lines 3-8]- “The biomaterial of the second stage has pores of about 400 to 800 microns in size, large enough to allow penetration and viability of cells such as fibroblasts which displace body fluids from these pores and synthesize collagen.”) is an order of magnitude larger than an effective diameter of each of the pores (pores at first stage 34 of bed 32, [Col 4, lines 8-12]- “Accordingly, the material of the first stage 34 has pores of about 50-125 microns in size, preferably about 75-125 microns, a size which permits downgrowth of epidermal cells, but at a rate far less than would occur in a material having larger pores.”) providing for different opening/pore sizes to perform different functions at the different stages of the bed and thus forming a stable, tight, and dermal barrier (Poirier- [Col 3, line 66- Col 4, line 22]). A person of ordinary skill would recognize that the perforation and pore sizes as taught by Poirier have overlapping ranges such that the perforations would have a diameter to be an order of magnitude larger than that of the pores as the ranges may be further optimized to have the claimed relationship of diameter (see MPEP 2144.05 for reference regarding ranges). Fink and Poirier are analogous because they both teach dressings having a material layer comprising pores and perforations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the effective diameters of the pores and perforations of Fink to be such that the perforations are an order of magnitude larger than the effective diameter of each of the pores as taught by Poirier, providing for different opening/pore sizes to perform different functions at the different stages of the bed and thus forming a stable, tight, and dermal barrier (Poirier- [Col 3, line 66- Col 4, line 22]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        October 14, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786